DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions and Claim Disposition
Applicant's election with traverse of Group I, Species I-a in the reply filed on 10/18/21 and Sub-Species I-a-1 (i.e., claims 1-4) in the reply filed on 12/28/21 is acknowledged.  With respect to applicant’s election of Group I, Species I-a: the traversal is on the ground(s) that “alleged species I-a, I-b and II-a – II-g all related to a composite negative electrode material. Further, species II-a – II-g all comprise a carbon core material, which could be at least one of graphene, carbon nanotube, or carbon fiber. Each above-mentioned species is directed to the same or similar subject matter of different scope…[Thus], although independent claims 1, 11 and 16 may have different scope of protection, they share the same or similar technical feature…”.  With respect to applicant’s election of Sub-species I-a-1: the traversal is on the ground(s) that “alleged Sub-species I-a-1 to I-a-7 all related to a carbon core of composite negative electrode material. The above-mentioned species are directed to same classification (e.g., H01M4) and have similar characteristics (and thus share similar search keywords…)…[and] are all dependent claims of claim 1…”. However, this is not found persuasive because the species/embodiments of claims 1-10 (Species I-a), 11-15 (Species I-b), 16-20 (Species II-a), and claims 4-10 (Sub-species I-a-1 to I-a-7) represent distinct and mutually exclusive species/embodiments which do not overlap in scope with one another. The species being the distinct structural components (i.e., the current collector and its intended structure) and battery components, and the different carbon core materials with distinct properties and characteristics. Applicant's attention is particularly MPEP 809.02(a) which indicates how to identify species by illustrative figures, examples, mechanical means, particular materials, or other distinguishing characteristics. Accordingly, serious burden would be raised if the search of such different species was made as required for the separate, distinct and mutually exclusive species or embodiments. 
The requirement is still deemed proper and is therefore made FINAL.

Priority
This application is a continuation of application S/N 15/339081, filed 10/31/16 which is also a continuation of PCT/CN2014/88167, filed 10/09/14. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/339081, filed on 10/09/14.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/26/21 and 08/13/20 was considered by the examiner.
Drawings
The drawings were received on 08/13/20.

Specification
The disclosure is objected to because of the following informalities: the current status of the parent application (whether abandoned or patented/patent#) must be updated. Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: all capital (upper case) letters (e.g., Phosphorus; Boron; Sulfur; Oxygen; Fluorine; Chlorine; Hydrogen) within the body of the claim must be changed to non-capital (lower case) letters.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 8-11 of U.S. Patent No. 10770720. Although the claims at issue are not identical, they are not patentably distinct from each other because:
US Patent’720 claims the following (see claims 1-4 and 8-11):

    PNG
    media_image1.png
    366
    373
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    426
    369
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    41
    365
    media_image3.png
    Greyscale

In this case, the claims of US patent'720 anticipate the more generic/broader subject matter recited in the claims of the present application. In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. t993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(at least) Claims 1 and 4 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al 2013/0288155.
As to claims 1 and 4:
Kim et al disclose that it is known in the art to make an electrode structure/body comprising a carbon support (taken to represent applicant’s structurally and chemically undefined carbon core), and a crystalline carbon component/layer wherein the crystalline carbon component comprises a doping element including heteroatoms chemically-bound to carbon of the carbon support (Abstract; 0013) wherein the heteroatom may include nitrogen, sulfur, or a combination thereof (0013-0014; 0030; 0027-0028; 0016), and the crystalline carbon layer include a nitrogen (N) doped part, and the N-doped part may include a graphitic N part, a Figure 1, infra, show the structure of the carbon component including graphitic N part, a pyridinic N part, a pyrrolic N part. In addition, chemical Formula 1 shows the pyridinic N part; chemical Formula 2 shows the graphitic N part; and chemical Formula 3 shows the pyrrolic N part:

    PNG
    media_image4.png
    549
    512
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    358
    361
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    215
    367
    media_image6.png
    Greyscale

Examiner’s note, as to the prior art interpretation and claim construction: it is noted that Kim et al teach that one or more heteroatoms are chemically-bound to the carbon of the carbon support (0013; abstract). As such, Kim et al directly teach a carbon support (which is taken to represent applicant’s structurally undefined carbon core) comprising a first doping element which includes the heteroatoms (such as nitrogen and its variations) chemically-bound to carbon thereof, and also the carbon coating layer comprising a second coating element such as sulfur as the carbon layer of Kim et al may include one or more heteroatoms. As to the preamble reciting “a composite negative electrode material”, it is pointed out that the preamble refers to intended use. That is, the claim is directed to “a composite material” per se, and thus, the foregoing preamble phrase is only a statement of ultimate intended utility.  
Thus, the present claim is anticipated. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN-101887966 (herein called CN’966) in view of Kim et al 2013/0288155.

As to claim 1:
CN’966 discloses that it is known in the art to make a lithium-ion secondary battery comprising a negative electrode composite material comprising a carbon-based core/substrate coated with a carbon coating layer/film, wherein the carbon based/core substrate and the carbon coating layer/film comprises dopants or doping elements such as sulfur (S) or boron (B), P-based materials, Cl-based materials, H-based materials (i.e. hydroxides), O-based materials (i.e. metal oxides) and the likes (Abstract; 0003-00015; 0034-0036).
As to claims 2-3:
CN’966 discloses the weight percent of the carbon coating layer/film ranging from 1-15 % by mass (0023; 0045); and the amount of dopant/doping element ranging from greater than 0 to 15 mass % (0006-0007).  Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the mass/weight percent is 15. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claim 4:
	CN’966 discloses a graphite-based material as the carbon core (0054). 
CN’966 discloses a lithium-ion secondary battery comprising a negative electrode/plate according to the foregoing description. However, the preceding reference does not expressly disclose the specific first-doping element comprising nitrogen wherein the nitrogen atom and the 
As to claims 1:
In this respect, Kim et al disclose that it is known in the art to make an electrode structure/body comprising a carbon support (taken to represent applicant’s structurally and chemically undefined carbon core), and a crystalline carbon component/layer wherein the crystalline carbon component comprises a doping element including heteroatoms chemically-bound to carbon of the carbon support (Abstract; 0013) wherein the heteroatom may include nitrogen, sulfur, or a combination thereof (0013-0014; 0030; 0027-0028; 0016), and the crystalline carbon layer include a nitrogen (N) doped part, and the N-doped part may include a graphitic N part, a pyridinic N part, a pyrrolic N part, or a combination thereof (0014; 0030; 0031-0032; 0033).  Kim et al disclose the carbon layer is formed having one or more heteroatoms on a surface of the carbon support (0015). Kim et al disclose the carbon support may include graphite (0014).
Figure 1, infra, show the structure of the carbon component including graphitic N part, a pyridinic N part, a pyrrolic N part. In addition, chemical Formula 1 shows the pyridinic N part; chemical Formula 2 shows the graphitic N part; and chemical Formula 3 shows the pyrrolic N part;

    PNG
    media_image4.png
    549
    512
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    358
    361
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    215
    367
    media_image6.png
    Greyscale

Examiner’s note, as to the prior art interpretation and claim construction: it is noted that Kim et al teach that one or more heteroatoms are chemically-bound to the carbon of the carbon support (0013; abstract). As such, Kim et al directly teach a carbon support (which is taken to represent applicant’s structurally undefined carbon core) comprising a first doping element which includes the heteroatoms (such as nitrogen and its variations) chemically-bound to carbon thereof, and also the carbon coating layer comprising a second coating element such as sulfur as the carbon layer of Kim et al may include one or more heteroatoms. 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific first-doping element comprising nitrogen wherein the nitrogen atom and the carbon atom in the carbon core are bonded in at least one form of a pyridinic nitrogen, graphite nitrogen or pyrrolic nitrogen of Kim et al as part of the doped-carbon core of CN’966 because Kim et al the specifically disclosed doping element/component assists in improving durability while maintaining electrode structure and coating uniformity, thereby promoting a robust structure and preventing degradation of the electrode structure/body. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over the publication CN-101887966 (herein called CN’966) in view of Kim et al 2013/0288155, and further in view of the publication CN-103682327 (herein called CN’327).
As to claim 1:
CN’966 discloses that it is known in the art to make a negative electrode composite material comprising a carbon-based core/substrate coated with a carbon coating layer/film, wherein the carbon based/core substrate and the carbon coating layer/film comprises dopants or doping elements such as sulfur (S) or boron (B), P-based materials, Cl-based materials, H-based materials (i.e. hydroxides), O-based materials (i.e. metal oxides) and the likes (Abstract; 0003-00015; 0034-0036).
As to claims 2-3:
CN’966 discloses the weight percent of the carbon coating layer/film ranging from 1-15 % by mass (0023; 0045); and the amount of dopant/doping element ranging from greater than 0 to 15 mass % (0006-0007).  Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of the mass/weight percent is 15. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
As to claim 4:
	CN’966 discloses a graphite-based material as the carbon core (0054). 
CN’966 discloses a lithium-ion secondary battery comprising a negative electrode/plate according to the foregoing description. However, the preceding reference does not expressly disclose the specific first-doping element comprising nitrogen wherein the nitrogen atom and the carbon atom in the carbon core are bonded in at least one form of a pyridinic nitrogen, graphite nitrogen or pyrrolic nitrogen. 
As to claim 1:
In this respect, Kim et al disclose that it is known in the art to make an electrode structure/body comprising a carbon support (taken to represent applicant’s structurally and chemically undefined carbon core), and a crystalline carbon component/layer wherein the crystalline carbon component comprises a doping element including heteroatoms chemically-bound to carbon of the carbon support (Abstract; 0013) wherein the heteroatom may include nitrogen, sulfur, or a combination thereof (0013-0014; 0030; 0027-0028; 0016), and the crystalline carbon layer include a nitrogen (N) doped part, and the N-doped part may include a graphitic N part, a pyridinic N part, a pyrrolic N part, or a combination thereof (0014; 0030; 0031-0032; 0033).  Kim et al disclose the carbon layer is formed having one or more heteroatoms on a surface of the carbon support (0015). Kim et al disclose the carbon support may include graphite (0014).
Figure 1, infra, show the structure of the carbon component including graphitic N part, a pyridinic N part, a pyrrolic N part. In addition, chemical Formula 1 shows the pyridinic N part; chemical Formula 2 shows the graphitic N part; and chemical Formula 3 shows the pyrrolic N part

    PNG
    media_image4.png
    549
    512
    media_image4.png
    Greyscale
  
    PNG
    media_image5.png
    358
    361
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    215
    367
    media_image6.png
    Greyscale

Examiner’s note, as to the prior art interpretation and claim construction: it is noted that Kim et al teach that one or more heteroatoms are chemically-bound to the carbon of the carbon support (0013; abstract). As such, Kim et al directly teach a carbon support (which is taken to represent applicant’s structurally undefined carbon core) comprising a first doping element which includes the heteroatoms (such as nitrogen and its variations) chemically-bound to carbon thereof, and also the carbon coating layer comprising a second coating element such as sulfur as the carbon layer of Kim et al may include one or more heteroatoms. 
In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the specific first-doping element comprising nitrogen wherein the nitrogen atom and the carbon atom in the carbon core are bonded in at least one form of a pyridinic nitrogen, graphite nitrogen or pyrrolic nitrogen of Kim et al as part of the doped-carbon core of CN’966 because Kim et al the specifically disclosed doping element/component assists in improving durability while maintaining electrode structure and coating uniformity, thereby promoting a robust structure and preventing degradation of the electrode structure/body. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).
Additionally, (assuming arguendo that) the preceding references do not expressly disclose the claimed carbon coating layer. 
As to claims 1:
In this respect, CN’327 discloses that it is known in the art to make a lithium-ion battery comprising a negative electrode comprising a negative electrode material including a core/based material which is coated with a N-doped carbon layer (Abstract); and/or 
By compounding the above teachings, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to use the carbon coating layer/material of CN’327 as the carbon-coating layer of CN’966 and Kim et al, as instantly combined, as the prior art teaches that lithium-based batteries comprising the negative electrode containing the specifically disclosed doped-carbon layer exhibit improved conductivity performance, fast diffusion/transport rate of lithium ion/electron, and good discharging performance, high cyclic stability and high capability. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) the publication CN-101887966 (herein called CN’966) in view of Kim et al 2013/0288155 or, (b) the publication CN-101887966 (herein called CN’966) in view of Kim et al 2013/0288155, and further in view of the publication CN-103682327 (herein called CN’327) as applied to claims 1 above, and further in view of Taniguchi et al 2008/0078815.
CN’966, Kim et al and CN’327 are all applied, argued and incorporated herein for the reasons manifested above. However, (assuming arguendo that) the preceding prior art does not expressly disclose the carbon core being natural graphite (a point not conceded by the examiner).
In this respect, Taniguchi et al discloses that it is known in the art to use natural graphite as the main constituent/carbon core in a negative electrode active material/composite applied evenly to the negative electrode substrate/foil to form negative electrode mixture layers (0031). In this case, note that the negative electrode mixture layers comprising natural graphite of Taniguchi et al are applied to or cover the current collector/substrate/foil. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to use the natural graphite of Taniguchi et al as the carbon core material in the negative electrode composite material of any one of CN’966, Kim et al and CN’327, as instantly combined, as Taniguchi et al teaches that natural graphite is a known Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RAYMOND ALEJANDRO/Primary Examiner, Art Unit 1727